Citation Nr: 0018749	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  98-10 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to March 
1946.  The veteran died in April 1996.  The appellant is his 
surviving spouse.

In a May 1999 decision, the Board of Veterans' Appeals 
(Board) remanded the issue of entitlement to service 
connection for the cause of the veteran's death to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, for additional 
development of the record.  A review of the record reflects 
that the requested development has been completed to the 
extent possible.  Thus, the case has now been returned to the 
Board for appellate consideration.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran died in April 1996.  The death certificate 
lists the immediate cause of death as recurrent lymphoma with 
an onset of years.  Other significant conditions contributing 
to death but not related to the cause were noted as 
myelodysplastic syndrome and nasopharyngeal carcinoma.  

3.  At the time of the veteran's death, service connection 
was in effect for residuals of a shell fragment wound to the 
left arm, malaria, and chronic sinusitis.  

4.  The record is silent for evidence or opinion that the 
veteran's cancer had its onset during service or within one 
year of his discharge from service.  

5.  The most probative evidence reflects no relationship 
between the cause of the veteran's death and the service-
connected residuals of a shell fragment wound to the left 
arm, malaria, or chronic sinusitis.

6.  Competent medical evidence of a nexus between the cause 
of the veteran's death and any other incident of service has 
not been presented.  



CONCLUSION OF LAW

The cause of the veteran's death was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service; no service-connected disability caused 
or contributed to the veteran's death.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1310, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a March 1949 rating decision, the RO granted entitlement 
to service connection for residuals of a shell fragment wound 
to the left arm, evaluated as 10 percent disabling, effective 
March 12, 1946.  Entitlement to service connection for 
residuals of chronic sinusitis, evaluated as noncompensable, 
effective March 12, 1946, was granted in a May 1949 rating 
decision.  The RO also granted entitlement to service 
connection for malaria in a January 1950 rating decision, 
evaluated as noncompensable, effective March 12, 1946.  

The veteran died in April 1996.  The death certificate 
indicates the cause of death as recurrent lymphoma.  The time 
interval between onset and death was noted as years.  Other 
significant conditions contributing to death but not related 
to the cause were noted as myelodysplastic syndrome and 
nasopharyngeal cancer.  

In an August 1997 statement, H. S. P., M. D., indicated that 
he initially treated the veteran in February 1974 for weak 
lungs and continued treatment for approximately one year, at 
which time the veteran's condition improved.  He noted that 
the veteran returned in April 1986 and March 1990 for check-
ups and complained of pain in the area of his left arm shell 
fragment wound.  Dr. H. S. P. found nothing significant.  The 
physician opined that the veteran's nasopharyngeal cancer and 
recurrent lymphoma could be related to his left arm injury, 
as it was a strong tenet that trauma and cancer have a cause 
and effect relationship over time.  

In January 1999, a VA physician opined that there was no 
relation whatsoever between the left arm injury and the 
development of nasopharyngeal carcinoma.  It was noted that 
the etiology of nasopharyngeal cancer, like other 
malignancies, was still unknown although there was a study on 
the relationship of nasopharyngeal cancer to "Epsteinburr 
virus," in that during cobalt therapy of nasopharyngeal 
cancer, the titer of the virus becomes lower, but this was 
still experimental.  

In May 1999, the Board remanded the issue of entitlement to 
service connection for the cause of the veteran's death to 
the RO for treatment records from Dr. H. S. P., treatment 
records of medical care providers from April 1986 until the 
time of the veteran's death, any VA treatment records, and 
for a VA specialist opinion.

In a June 1999 letter to the appellant, the RO requested the 
names and addressed of all medical care providers for the 
veteran from April 1986 until his death in April 1996, the 
names and addresses of all medical care providers who treated 
the veteran for lymphoma and nasopharyngeal cancer, and the 
names of any VA medical facilities where the veteran received 
treatment.

In a June 1999 affidavit, Dr. H. S. P. stated that the 
veteran was under his care in the years 1974, 1986, and 1990 
as an outpatient.  He also stated that the veteran was 
treated for "Koch's pulmonary" in 1974 and persistent pain 
in the left auxiliary area, the site of a foreign body 
sustained during service.  Finally, the physician stated that 
the medical records of the veteran could not be located 
because they and most of his other outpatient records were 
destroyed during a flood in October 1998.

In a July 1999 response to the RO's June 1999 letter, the 
appellant submitted the name and address of Dr. H. S. P. only 
and no additional medical treatment information.  

In a September 1999 VA opinion, the examiner noted that 
malignant lymphomas are neoplastic transformations of cells 
that reside predominantly in lymphoid tissues.  There are 
certain diseases and exposures associated with increased risk 
of the development of malignant lymphoma, but there has been 
no mention of malaria, which is a protozoal infection, as one 
of those diseases.  The examiner also noted that lymphoma has 
never been mentioned as one of the acute/chronic 
complications of malaria and trauma coming from a gunshot 
wound has not been implicated in the development of lymphoma.  
The examiner cited a treatise on the principles of internal 
medicine.  The examiner further noted that myelodysplastic 
syndromes are intrinsic disorders of the hematopoietic 
pluripotential stem cell which is noted most frequently in 
older people.  The etiology of these disorders is still 
unclear, although some patients appear to develop the 
syndrome secondary to chemotherapy particularly alkylating 
agents with or without chemotherapy.  Moreover, there has 
been no mention of malaria or trauma from a gunshot wound 
injury to a distant site as causing or even increasing the 
risk of developing nasopharyngeal cancer.  The examiner 
opined that the veteran's left arm injury or malaria could 
not have contributed to or caused the recurrent lymphoma or 
nasopharyngeal cancer.  

In December 1999, the RO received an opinion from another VA 
examiner, which stated that chronic sinusitis could be an 
effect of nasopharyngeal carcinoma because the carcinoma 
blocks the drainage of the sinus covered, but it does not 
contribute to or cause death or cause conditions of recurrent 
lymphoma and/or nasopharyngeal carcinoma.  

In an April 2000 statement, Dr. H. S. P reiterated that the 
relationship between trauma or injury to the tissue could 
eventually lead to the development of neoplasm and such was a 
universal tenet in medicine described in almost every medical 
textbook.  

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d).  Certain chronic disabilities, such as malignant 
tumors, will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1999).  To be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, that it combined 
to cause death, or that it aided or lent assistance to the 
production of death. It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 3.312.

In the present claim, the appellant contends that the 
veteran's service-connected disabilities of residuals of a 
shell fragment wound, malaria, and chronic sinusitis caused 
or were related to his nasopharyngeal carcinoma.  However, 
upon a thorough review of the veteran's claims folder, the 
Board concludes that entitlement to service connection for 
the cause of the veteran's death is not warranted.

The Board recognizes that Dr. H. S. P. has opined that the 
veteran's nasopharyngeal cancer and recurrent lymphoma could 
be related to his left arm injury, as it was a strong tenet 
that trauma and cancer have a cause and effect relationship 
over time.  However, three VA physicians have opined that 
there is no relationship between the veteran's left arm 
injury, malaria, and chronic sinusitis and the development of 
nasopharyngeal cancer or recurrent lymphoma.  The September 
1999 VA opinion reflects a discussion of the makeup of 
malignant lymphoma cells and myelodysplastic syndromes.  The 
examiner further cited a medical treatise in support of his 
statements.  Although Dr. H. S. P. states that the 
proposition of a relationship between trauma or injury 
leading to the development of neoplasm was a universal tenet 
in medicine, he did not cite any medical treatise evidence in 
support of his statement.  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has found that it is appropriate for the Board to 
consider a physician's opinion to be of less weight and 
credibility when the basis of the opinion is shown to be less 
than complete or contradicted by other evidence.  See Reonal 
v. Brown, 5 Vet. App. 458, 460-461 (1993).  The Board finds 
it notable that three VA physicians, with the benefit of a 
review of the veteran's file, have not found a relationship 
between any of the veteran's service-connected disabilities 
and the cause of his death.  

Additionally, the Court made it clear in Tirpak v. Derwinski, 
2 Vet. App. 609 (1992) and Gabbard v. Derwinski, No. 90-1463, 
(U.S. Vet. App. Sept. 21, 1992), that medical possibilities 
and unsupported medical opinions carry negligible probative 
weight.  The Court in Tirpak further commented that medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is 
too speculative to establish the presence of the disorder 
claimed or the relationship thereto.  Service connection may 
not be predicated on a resort to speculation or remote 
possibility.  See 38 C.F.R. § 3.102 (1999).  The Board 
concludes that Dr. H. S. P.'s opinion that trauma or injury 
to tissue could eventually lead to the development of 
neoplasm is too speculative to warrant entitlement to service 
connection, particularly in light of the opinions of the 
three VA examiners.  See Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992) (evidence favorable to the veteran's claim 
that does little more than suggest a possibility that his 
illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection). 

The Board notes that the appellant has not alleged that any 
other incident of service caused or contributed substantially 
or materially to the cause of the veteran's death, nor does 
the record reflect any evidence indicating that the veteran's 
death was caused by or related to any other incident of 
service.  Finally, the record is silent for any evidence of 
nasopharyngeal carcinoma or recurrent lymphoma within one 
year of the veteran's discharge from service.  Thus the cause 
of the veteran's death may not be presumed to have been 
incurred in service.  There is likewise no evidence which 
could well ground a claim for hypothetical entitlement to a 
total rating for the last ten years of the veteran's life.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

